NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Amendment A, received on 6 December 2021, has been entered into record.  In this amendment, claims 1-3, 5, 7, and 9-20 have been amended, and claims 33-40 have been added.
Claims 1-20 and 33-40 are presented for examination.

Response to Arguments
With regards to the objection to the claims, the applicant has submitted amendments, and the examiner hereby withdraws the objection.
With regards to the rejection under 35 USC 101 of claims 9-16, the applicant has submitted amendments, and the examiner hereby withdraws the rejection.
Applicant’s arguments, filed 6 December 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 4 August 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 and 33-40 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 4 August 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 6 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
dos Santos Silva et al. (US 2021/0075815 A1) discloses a system and method for security evaluation for computing workload relocation.
Gukal et al. (WO 2017/053806 A1) discloses a system and method for dynamic security mechanisms.
Kaplan et al. (US 2018/0234444 A1) discloses a system and method for detecting anomalies associated with network traffic to cloud applications.
Shenoy, Jr. et al. (US 2019/0098037 A1) discloses a system and method for cloud-based threat detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH SU/Primary Examiner, Art Unit 2431